Citation Nr: 0919406	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-33 741	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
backache and rheumatism.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The Veteran served on active duty from December 1941 to April 
1942 and from January 30, 1946 to February 14, 1946.  

This appeal arises from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The Veteran's claim was previously remanded in July 2008 to 
afford the Veteran a hearing before a Veterans Law Judge.  In 
September 2008, the Veteran appeared and gave testimony 
before the undersigned Acting Veterans Law Judge at a video 
conference hearing.  Thus, the actions ordered in the remand 
have been completed the claims have been returned the Board 
of Veterans' Appeals (Board) for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's claims for service connection for backache, 
rheumatism and hypertension have all been previously denied 
by the RO, and the denials have become final.  For the 
Veteran to reopen his claims new and material evidence must 
be submitted.  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) held that VA must generally 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented to reopen such claims, that is to say, that 
new and material evidence is required.  The Court noted the 
terms new and material have specific, technical meanings that 
are not commonly known to VA claimants, suggesting that VA 
should define these terms in its 38 U.S.C. § 5103(a) notice 
using the definition of new and material evidence provided in 
section 3.156(a).  Furthermore, the Court stated the 
fulfillment of VA's obligation to identify for the claimant 
what evidence will be considered new and material depends on 
the basis of the prior, final denial.  While the RO in a 
February 2006 letter to the Veteran informed him that new and 
material evidence must be submitted to reopen his claim, he 
was not informed of the basis for the previous final denials 
of his claims.  His claims must be remanded to ensure the 
Veteran is properly notified as required and to provide him 
an opportunity to submit evidence which relates to 
unestablished facts necessary to substantiate his claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter informing 
him of the bases for the final denials 
of his claims for service connection 
for rheumatism, backache and 
hypertension.  Explain what evidence is 
necessary to establish the facts to 
substantiate his claims as defined by 
the Court in Kent.  

2.  If new evidence or argument is 
received, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied the Veteran should be 
provided with a supplemental statement of 
the case and be given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

